internal_revenue_service number release date index number 7702a ---------------------------------------------------------- -------------------------- ----------------------------------------------- ----------------------------- ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------- telephone number --------------------- refer reply to cc fip b04 plr-152260-10 date date legend legend company -------------------------------------------------------------------- -------------------------------------------------------------------- parent company -------------------------------------------------------------------- -------------------------------------------------------- state -------- dear ----------------- this responds to your request dated date as supplemented on date date and date that your authorized representative submitted on company’s behalf company requests that the service rule that expense charges are taken into account when determining the deemed cash_surrender_value for purposes of the necessary premium test under sec_7702a facts company is a stock_life_insurance_company organized and operated under the laws of state company qualifies as a life_insurance_company under sec_816 company is a subsidiary of parent company and joins in the filing of a consolidated federal_income_tax return with parent company on a calendar_year basis using an accrual_method of accounting one of the life_insurance policies the company issues contract is a universal_life_insurance policy contract will be considered a life_insurance_contract under the laws of plr-152260-10 the jurisdictions in which it will be issued it will satisfy the requirements of the cash_value_accumulation_test of sec_7702 and b cvat by providing a minimum death_benefit that equals the product of the contract’s cash_surrender_value within the meaning of sec_7702 and a corridor factor that varies with the age and certain other characteristics of the insured as is typical of universal_life_insurance the contract provides for flexible premium payments planned periodic premiums that may be paid and an adjustable death_benefit the contract may be sold as either a modified_endowment_contract as defined in sec_7702a a mec or as a life_insurance_contract that is not a mec a non- mec in circumstances where an owner wishes that the contract not become a mec the company will identify and the owner will pay premiums that are intended to comply with the 7-pay test under sec_7702a the company needs to apply the necessary premium test described in sec_7702a to determine if a contract fails the 7-pay test in this connection the company needs to know if reasonable expense charges may be deducted in computing the deemed cash_surrender_value of a contract for purposes of satisfying the necessary premium test the company has represented that the expenses it proposes to reflect in computing the deemed cash_surrender_value satisfy the reasonable expense charge rule_of sec_7702 law and analysis sec_7702a states that any contract that is entered into on or after date and meets the requirements of sec_7702 but fails to meet the 7-pay test of sec_7702a is a modified_endowment_contract for purposes of sec_72 sec_7702a states that a contract fails to meet the 7-pay test if the accumulated amount_paid under the contract at any time during the first contract years exceeds the sum of the net level premiums which would have been paid on or before such time if the contract provided for paid-up future_benefits after the payment of level annual premiums sec_7702a states that if there is a material_change in the benefits under or in other terms of the contract that was not reflected in any previous determination under sec_7702a the contract will be treated as a new contract entered into on the day the material_change takes effect and appropriate adjustments shall be made in determining whether such contract meets the 7-pay test of sub sec_7702a to take into account the cash_surrender_value under the contract sec_7702a states that the term material_change includes any increase in the death_benefit under the contract or any increase in or addition of a qualified additional benefit under the contract sec_7702a provides an exception by which any increase in the death_benefit that is attributable to the payment of premiums necessary to fund the lowest level of the death_benefit and qualified_additional_benefits payable in the first contract plr-152260-10 years determined after taking into account death_benefit increases described in subparagraph a or b of sec_7702 or to crediting of interest or other earnings including policyholder dividends in respect of such premiums will not be considered a material_change the rule under 7702a c b i is known as the necessary premium test the statute provides no further explanation as to what constitutes a necessary premium therefore we look to the legislative_history for guidance the necessary premium test was added to the statute in the technical_and_miscellaneous_revenue_act_of_1988 tamra h_r rep no conf_rep pincite the tamra conference_report provides a means for calculating a necessary premium for contracts intended to satisfy the cvat under sec_7702 a premium is necessary to fund the lowest death_benefit payable during the first contract years to the extent that the net amount of the premium ie the amount of the premium reduced by any expense charge does not exceed the excess if any of the attained age net_single_premium for the contract immediately before the premium payment over the deemed cash_surrender_value of the contract immediately before the premium payment sec_7702a and the tamra conference_report imply that the purpose of the necessary premium test is to allow for the payment of premiums necessary to fund future_benefits under the contract if those premiums must be paid to keep the contract in force h_r rep no pincite the tamra house report describes the deemed cash_surrender_value as follows the deemed cash_surrender_value of any contract equals the cash_surrender_value determined without regard to any surrender charge or policy loan that would result if the premiums_paid under the contract had been credited with interest at the policy rate and had been reduced by the applicable mortality and expense charges for this purpose in the case of a contract that satisfies the cash_value_accumulation_test the policy rate equals the greater of percent or the rate or rates guaranteed on the issuance of the contract the applicable mortality and expense charges for any contract are those charges that were taken into account for prior periods under the cvat or the guideline_premium_requirement whichever is applicable these statements from the tamra house report demonstrate that the deemed cash_surrender_value is properly computed by taking into account the expense charges imposed under the contract in describing the deemed cash_surrender_value the plr-152260-10 legislative_history statements speak to the calculation of a cash_surrender_value the deemed cash_surrender_value of a contract is an amount that as of any point in time is intended to reflect the cash_surrender_value that is assured to be available under the contract to fund future_benefits therefore this deemed cash_surrender_value is calculated by accumulating the premiums actually paid for the contract net of expense charges specifically imposed against those premiums at the minimum interest rate or rates assumed to be credited the contractually guaranteed rate s or if greater the statutory minimum rate of percent less the mortality and expense charges that would be assessed against that cash_surrender_value as set forth in the tamra house report if expense charges are taken into account in determining the cash_surrender_value of a cvat contract it is appropriate to reflect them in the deemed cash_surrender_value calculation in the case of the contract the expense charges are assessed against the premiums that enter into the determination of the cash_value thus it is appropriate to reflect the expense charges in the deemed cash_surrender_value for purposes of the necessary premium test also the tamra house report is not addressing the net_single_premium computation but rather the calculation of a cash_value which necessarily is reduced by expense charges the tamra conference_report provides that the actual cash_surrender_value of a contract at any time may if it is less than the deemed cash_surrender_value be substituted for the latter in determining the amount of the necessary premium this actual cash_surrender_value would consist of net premium payments it is not logical to allow as substitute for the deemed cash_surrender_value an amount calculated by taking expense charges into account if it were not the intent of congress to allow such charges to be recognized in the calculation of the deemed cash_surrender_value itself ruling for purposes of the necessary premium test under sec_7702a reasonable expense charges are taken into account when determining the deemed cash_surrender_value of a policy intended to satisfy the cash_value_accumulation_test under sec_7702 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer who requested it and is limited to the facts as represented by the taxpayer sec_6110 provides that this letter may not be used or cited as precedent plr-152260-10 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely s donald j drees jr senior technician reviewer branch office of associate chief_counsel financial institutions and products
